Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 drawn to a gas supply socket) in the reply filed on 07/26/2021 is acknowledged. The traversal is on the ground(s) that: the subject matter of claims 1-6 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims. Thus, it is respectfully submitted that search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is clearly stated that “[i]f the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits”. 
This is not found persuasive because the groups of inventions listed in the restriction requirement filed on 06/11/2021 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack/do-not-share the same or corresponding special technical features; additionally, notice that the subject matter of Group I (claims 1-4 drawn to a gas supply socket) is classified in F16L37/60, whereas Group II (claims 5-6 drawn to a resin frame) is classified in A61M16/0816. As such, each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Since the subject matter of non-elected Group II (claims 5-6) is distinct from the elected Group I (claims 1-4) and .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the axial direction" in L4.  There is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayser (US 4,190,075) in view of Medvick (US 4,114,853) and Thompson (US 3,563,267).  
Regarding claim 1, Kayser (US 4,190,075) shows in Figs. 1-3 (see at least Fig. 1 and 3) of a gas supply socket (a gas wall outlet for providing of gas such as oxygen) comprising: an outer cylinder (housing 10); a movable body (movable valve element 22) disposed slidably within the outer cylinder and biased by a first elastic body (spring 30); an inner cylinder (housing 12) provided slidably within the outer cylinder and contactable with the movable body, and internally having a valve seat portion (O-ring 48); a valve body (plug 42) which is contactable with the valve seat portion in the inner cylinder; a second elastic body (spring 51), provided within the inner cylinder, for biasing the valve body toward the valve seat portion; an intermediate cylinder (valve seat 24) interposed between the outer cylinder and the inner cylinder (see at least C1 L5-L13, C2 L46 – C4 L67 for more details of the structure and operation of the device of Kayser). The device of Kayser fails to disclose the limitation that the valve body (plug 42) is “a spherical valve body”. However, one of ordinary skill in the art can recognize that the plug 42 is a spring biased valve that the plug 42 can be shaped in any desired manner so long as it achieves the same purpose of preventing flow into or out of the socket when the valve is closed and allowing fluid to flow when the plug 42 is 
Medvick (US 4,114,853) teaches in Figs. 1-8 (see at least Figs. 1-3) of a medical gas connector comprising a male member 12 and a female member 60 wherein within the female member there is a spring biased ball valve 72 that is biased into sealing engagement with a valve seat (O-ring 68) via a spring 74. To allow flow in or out of the female member, a stem end 28 of the male member is inserted into the female member which pushes the ball backward to disengage from the valve seat and allowing fluid communication (see at least C1 L5-21, C3 L65 – C5 L25 for more details). Notice that in at least C4 L42 – C5 L2, Medvick teaches that ball 72 is a suitable fluid control means for selectively allowing fluid communication when the male and the female members are effectively coupled.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the shape of valve plug 42 of the device of Kayser to be any suitable shape such as being a spherical shape such as the spring biased ball 72 as taught by Medvick, since such a modification is a known suitable structure for a spring biased valve in a coupler/connector/socket that functions in a similar manner as described by Kayser in that the valve (42 in Kayser / 72 in Medvick) is biased into sealing engagement with the valve seat (48 in Kayser / 68 in Medvick) via a spring (51 in Kayser / 74 in Medvick) until a forward end (54 in Kayser / 28 in Medvick) of a connector is inserted into the female member which pushes the ball backward to disengage from the valve seat and allowing fluid communication. The device of the combination of Kayser in view of Medvick fails to disclose the limitations of “an 
Thompson (US 3,563,267) teaches in Figs. 1-3 of double valve wall socket assembly with similar structure and function to the one as taught by Kayser comprising at least an outer cylinder (body 4); a movable body (valve 14) disposed slidably within the outer cylinder and biased by a first elastic body (spring 13); an inner cylinder (body 33) provided slidably within the outer cylinder and contactable with the movable body; a valve body (valve 38); a second elastic body (spring 41), provided within the inner cylinder; and an intermediate cylinder (valve seat 7) interposed between the outer cylinder and the inner cylinder (see at least C1 L5 – L21, C2 L41 – C4 L56 for more details). Notice that the valve seat 7 comprises a plurality of seals with at least two inner seals (11-12) provided between the inner cylinder and the intermediate cylinder; and an outer seal (10) provided between the intermediate cylinder and the outer cylinder. The plurality of seals 10-12 in the valve seat prevent leakage from occurring between the valve seat 7 and the valve 14 via inner seal 11, between the valve seat 7 and the body 4 via outer seal 10 and between the valve seat 7 and body 33 via the inner seal 12. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve-seat/intermediate-cylinder 24 of the device of the combination of Kayser in view of Medvick to be similar to the valve seat 7 as taught by Thompson which includes at least two inner seals (11-12) and one outer seal 10 since such a modification aids in preventing leakages from occurring and ensuring fluid tightness of the connector/socket. As such, the device of the combination of Kayser in view of Medvick and Thompson (abbreviated as “K/M,T” from hereon) meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the gas supply socket according to claim 1, wherein when the inner cylinder is pulled out of the outer cylinder and the intermediate cylinder, the movable body is pressed by the first elastic body and comes into contact with the inner seal of the intermediate cylinder, thereby forming a hermetic sealing structure; the device of the combination of K/M,T meets this limitation as shown in at least Figs. 1-3 of Kayser and Figs. 1-3 of Thompson with movable body (22 in Kayser, see also 14 of Thompson) being spring biased to the closed position via the spring (30 in Kayser, see also 13 of Thompson) and wherein the intermediate cylinder (see the valve seat 24 of Kayser modified to be similar to the valve seat 7 which includes a plurality of seals 10-11) comprises at least one inner seal 11 for engaging the movable body. 
Regarding claim 3 and the limitation of the gas supply socket according to claim 1, wherein the inner seal includes a first seal portion (seal 11 of Figs. 1-3 of Thompson) and a second seal portion (seal 12 of Figs. 1-3 of Thompson), and the outer seal is located between the first seal portion and the second seal portion in the axial direction (Figs. 1-3 of Thompson); the device of the combination of K/M,T meets this limitation as shown in at least Figs. 1-3 of Kayser and Figs. 1-3 of Thompson with the intermidate cylinder/valve seat 7 of Thompson comprising two inner seals (11-12) and an outer seal (10) wherein the outer seal (10) is located between the inner seals (11-12).  
Regarding claim 4 and the limitation of the gas supply socket according to claim 2, wherein an operating member (see the stem end 54 of Kayser, see also 28 of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753